Citation Nr: 9917685	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim for service connection for bilateral hearing loss, 
tinnitus and headaches.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
July 1985.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles.

In a decision dated February 20, 1998, the Board granted an 
increased evaluation of 10 percent for service-connected left 
ear thickening of the conchal cartilage with scars.  

The Board also found that the veteran had not submitted new 
and material evidence to reopen the claim for service 
connection for bilateral hearing loss, tinnitus, and 
headaches, the claim in that regard was denied.  The 
veteran's representative at that time was Disabled American 
Veterans.

The veteran took his appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  

In keeping with a Joint Motion, the Court dismissed the 
increased rating issue identified as part of the February 
1998 Board decision.  The Court also vacated the portion of 
the February 1998 Board decision as shown on the front page 
of this decision, and remanded it for further review by the 
Board under new guidelines to include certain Court holdings 
that had transpired in the interim between the Board's 
decision and the Court's review.  

FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss, tinnitus, and headaches was finally denied in a 
June 1994 RO rating decision.

2.  Additional evidence submitted since the RO's June 1994 
rating decision is cumulative in nature, does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1994 rating decision wherein 
the RO denied service connection for bilateral hearing loss, 
tinnitus, and headaches is not new and material; and the 
veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§  3.104, 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's entrance examination dated in April 1983, 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
20
15
20
15
15

In 1984 in service, there was an injury to the veteran's head 
when he was smacked by a night stick during role playing by 
another military policeman.  This resulted in left ear damage 
consisting of cartilage damage with recurrent hematomas for 
which he underwent cosmetic surgery.  On several occasions 
during the healing period, he said he had pain in the ear 
lobe area.   

In May 1985, the veteran complained of having had problems 
with decreased hearing in the left ear following his ear 
injury.  Hearing in the right ear was to said to be within 
normal limits.  Audiological testing was undertaken, but raw 
data were not translated into graph form.  The examiner noted 
that there was a moderate hearing loss shown at 6,000 Hertz, 
but the left ear was otherwise normal.  An H-1 profile was 
given and he was found to be fit for retention/separation.

A report of a private audiometric evaluation dated in March 
1992 is of record showing that the veteran had complained of 
tinnitus in the left ear which the physician said was 
probably secondary to trauma.  In addition to the ringing in 
the left ear, he complained of left ear hearing loss as well.  
He said he had had the left ear hearing loss for 5 years.  
The veteran was reportedly employed as a policeman.  The 
veteran reported that he had been struck in service in the 
left ear, and said that since then, he had had tinnitus and 
decreased hearing.  He reported taking daily aspirin for 
headaches.  Audiometric studies with raw data are in the 
file, not translated into graphic form, which appear to show 
hearing at normal levels in both ears with a drop in pure 
tone threshold decibels at about 6,000 Hertz between 30 and 
35 in the left ear only.

Kaiser Permanente records are in the file showing that in 
March 1992 the veteran had neck pain.  In December 1993, he 
complained of left ear pain over the past week, but said that 
he had had no change in his hearing acuity.  Otitis externa 
was diagnosed and he was given ear medication.  




In February 1994, the veteran underwent a VA examination at 
which time he complained of hearing loss and swelling in the 
left ear.  He said that he had particular problems hearing in 
groups and when outdoors.  The veteran opined that the onset 
of the problem came after a training accident in service when 
he was hit with a billy club.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
15
10
20
15
20

The examiner noted that the veteran's hearing was within 
normal limits.  The raw audiometric data showed pure tone 
thresholds of 30 decibels at 6,000 Hertz in both the right 
and the left ear.  Speech reception threshold was 100 and 96 
percent in the right and left ear, respectively.

The above evidence was of record at the time of the June 1994 
decision wherein the RO determined that the current evidence 
of record did not demonstrate that the veteran had sustained 
a chronic bilateral hearing loss, tinnitus, or headaches in 
or as a result of service.  

The following evidence has been added since the June 1994 RO 
denial decision.

A statement dated in January 1994 by a private physician, D. 
Carrington, M.D., noted the presence of mild hearing loss 
especially at high frequencies, bilaterally.  

In October 1994, the veteran underwent an examination with a 
private physician.  At that time, the veteran complained of 
dizziness and tinnitus which he said started just after his 
inservice injury.  He said that he thought he might have lost 
a small amount of hearing in the left ear as a result of the 
incident in service but felt that he had not had any 
substantial or marked hearing loss on that side.  The veteran 
further reported that he now had occasional episodes of 
ringing in the ears.  

The physician described the audiometric examination, a copy 
of raw data for which was attached, as showing normal right 
ear hearing, and a small high tone loss of hearing of 15-30 
decibels.  The physician noted that the veteran complained of 
the left ear cauliflower ear scar area, as well as pain in 
the left ear and jaw, as well as intermittent episodes of 
tinnitus and vertigo and a small amount of left ear hearing 
loss.  

The veteran was reportedly seen in November 1995 for otitis 
externa in the left ear.

A hearing was held in May 1996, before a Hearing Officer at 
the RO.  The veteran testified that he had no post-service 
head injuries or noise exposure.  He reported having head and 
left ear pain and some dizziness on occasion.  He further 
stated that although he used a weapon for employment as a 
police officer for Los Angeles, it was under a controlled 
environment.

Information was received from the veteran showing that he had 
been given a phone amplifier in March 1996.

An employment report, dated in July 1987, [and received in 
May 1996], showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
20
10
5
RIGHT
10
5
15
5
0

At 6,000 Hertz, pure tone thresholds of 40 decibels in the 
left ear, and 0 decibels in the right ear were also shown.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131.

If not shown during service, service connection may be 
granted for organic diseases of the nervous system if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).




A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal and other actions as stated; 
otherwise, the determination becomes final and is not subject 
to revision absent new and material evidence.  38 U.S.C.A. 
§ 7105;  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 requires a two-step analysis 
must be conducted as described in such cases as Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material 
when "the credibility of the [new] evidence" is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Second, if 
the evidence is new and material, the Board must reopen the 
claim and review all the evidence of record to determine the 
outcome of the claim on the merits.

The first step involves three questions:  (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)?  (2) 
Is it "probative" of the issues at hand?  (3)  If it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed?  Evans v. Brown, 
9 Vet. App. 273 (1996).


However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Federal Circuit held invalid the Colvin 
test for materiality as it was more restrictive than 
38 C.F.R. § 3.156(a).

38 C.F.R. § 3.156 (a) states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court essentially held that the recent decision of 
the Federal Circuit in Hodge required the replacement of the 
two-step test in Manio with a three step test.  Under the 
Elkins test, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

The evidence is "new" when it is not cumulative of evidence 
of record.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).  
"Material" evidence is evidence which is relevant and 
probative of the issue at hand.  Smith v. Derwinski, 1 Vet. 
App. 171 (1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, No. 97-1780 (U.S. Vet. App. 
Apr 21, 1999) where the appellant was himself a physician.  

Analysis

The veteran seeks to reopen his claim for service connection 
for bilateral hearing loss, tinnitus, and headaches which the 
RO denied in June 1994.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994). In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

A review of the RO's findings in the June 1994 decision 
discloses, in essence, that it found hearing loss (for VA 
compensation purposes), tinnitus, and headaches were not 
shown in service or on VA examination).

The additional evidence submitted since the RO's June 1994 
decision that denied service connection for bilateral hearing 
loss, tinnitus, and headaches includes VA and private medical 
records from both before and since the 1994 decision, 
employment data, and hearing testimony.

It is parenthetically noted that at the time of entrance into 
service and separation, as well as on numerous studies since 
service, the veteran has consistently shown a minimal, about 
30 decibel pure tone threshold, at the high frequency of 
6,000 Hertz in the left ear.  While not reflective of hearing 
loss under VA definition, it is noteworthy that this finding 
did not change in or as a result of service, as noted in the 
1994 decision and since.  In other words, a hearing loss for 
VA compensation purposes is still not shown by the evidence 
of record, to include the audiology findings dated in 1987 
and submitted in the veteran's attempt to reopen his claim.

Some of the private physician's postservice evaluative 
evidence submitted since 1994 is technically new in the 
limited sense that it was not previously of record.  It was 
well known that the veteran experienced tinnitus and 
headaches prior to the 1994 denial.  None of this evidence is 
probative of the issues at hand, rather it is essentially 
cumulative and redundant of evidence previously of record, 
and thus under Godwin, is not "new" for purposes of 
reopening.

The evidentiary report in the aggregate does not demonstrate 
a nexus between the veteran's service or any incident 
therein, including where he was slapped on the side of the 
head with a billy club, and any hearing loss, tinnitus or 
headaches.  

The veteran, while not medically trained and thus not able to 
provide opinions of medical causation, is indeed personally 
competent to credibly describe what happened at the time of 
the inservice episode.  He is also quite competent to 
characterize the inservice incident as well as his symptoms 
as he did at the hearing at the RO.  In that regard, in fact, 
service records in the file in 1994 have of course remained 
unchanged, and generally support his allegations as to 
incident but are in no way supportive of service connection 
for tinnitus, defective hearing or headaches as being the 
result of service.  [In fact, the fact of a substantive 
residual remaining at present of such a left ear injury has 
been clearly addressed in the assignment by the Board of a 
compensable rating for the defect].

While the veteran has periodically stated that he recalls 
that he had vertigo of some sort and tinnitus which was more 
intense for awhile at the time of the accident, and then 
tapered off somewhat to an occasional problem at present, 
this does not, in and of itself, contradict the other 
objective evidence of record, and there remains no medical 
evidence that tends to show that current chronic hearing 
loss, tinnitus, or headaches were incurred or aggravated 
during service.  Thus, this post-service clinical evidence 
likewise does not constitute new and material evidence.  See 
Cox v. Brown, 5 Vet. App. 95 (1993).  






And while other clinical records refer to ongoing left ear 
hearing loss at the higher frequencies, it is noteworthy that 
such a loss was never at those conversational voice 
frequencies required for consideration when addressing VA 
compensation benefits.  

The hearing testimony is also new, but not probative in that 
it does not provide competent medical evidence of a nexus 
between any current hearing loss and or other symptomatology 
and service.  While the veteran can testify as to 
symptomatology, he cannot express medical opinions as to 
diagnoses and causation.  Espiritu v. Derwinski, op.cit..  
Moreover, the veteran's allegations and arguments were 
rejected by the RO when it issued its 1994 decision.  Thus, 
the Board finds that the testimony is of low probative value 
and therefore, does not constitute new and material evidence 
to reopen the veteran's claim.

The post-service employment and examination records are not 
probative of the issue at hand as they also fail to 
demonstrate any substantial medical nexus between service and 
current symptoms.  The additional evidence submitted by the 
appellant does not in any way change the basic facts of the 
evidentiary record before the RO prior to issuance of its 
June 1994 rating decision. 

The arguments presented currently on appeal similarly do not 
persuade the Board that a new factual basis has been 
presented upon which to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and headaches.  The only opinions by several 
physicians now of record as to the origins of the veteran's 
headaches, tinnitus or alleged hearing loss are clearly based 
solely on the veteran's history rather than objective 
observation of the evidence, and are thus not persuasive to 
the questions at hand.







The Board would also note that as stated in the Joint Motion 
before the Court, and in keeping with cases such as Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992), [and such as 
Richards v. Brown, 9 Vet. App. 266, 269 (1996) with regard to 
expeditiousness), the veteran's new representative was given 
ample time to review the record, and he and the veteran were 
fully advised including by prior now vacated decision and 
including by virtue of the fully disclosed Joint Motion as to 
what evidence was required to validate a new and material 
claim, namely a credible medical expert to provide a nexus 
based on objective evidence.  This has not been accomplished 
and there appears to be no further need to remand the case or 
further delay the already lengthy process for an expedition 
to solicit further evidence when such searching has already 
taken place on multiple occasions.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winter 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. at 15 (U.S. Vet. 
App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for bilateral 
hearing loss, tinnitus, and headaches, the first element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss, tinnitus, and headaches, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

